DETAILED ACTION
Election/Restriction
 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 14-20, drawn to a wall with a flange not attached to the panel, classified in H05K5/069.
II. Claims 10-13, drawn to a wall with a frame and first and second ribs, classified in H02B1/01.
The inventions are independent or distinct, each from the other because:
 	Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have different designs such as a wall without the second panel not attached to the at least one flange and a wall without a first rib member extending between opposite sides of the rectangular frame and a second rib member between the rectangular panels.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not as evidenced by the different fields of classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 	An oral election of group I was made by Robert Meeks on 3/5/2021.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 6/18/19 has been considered by the examiner.
Claim Objections
 	Claims 14-20 are objected to because of the following informalities:  
 	In claim 14, line 3, “the enclosure” should agree with ‘an electrical equipment enclosure’. 
 	In claim 20, line 2, “the first panel” lacks antecedent basis and should be ‘the inner panel’. Appropriate correction is required.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1 and 14-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kozny (US 2007/0094967).
 	With respect to claim 1, Kozny discloses a wall (Fig. 1 20) for an electrical equipment enclosure [capable of intended use], the wall comprising: a frame (Fig. 6B 168 upper and lower and Fig. 3 66) defining an opening (Fig. 6B space between members 168 and 66) and having at least one flange (Fig. 6A 150) adjacent the . 
 	Claim(s) 1-5, 8-9, 14-16 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Johnson (US 2017/0063052).
 	With respect to claim 1, Johnson discloses a wall (Fig. 2 12,20,24) for an electrical equipment enclosure (Fig. 1 8), the wall comprising: a frame (Fig. 2 28) defining an opening and having at least one flange (Fig. 6 lowest member shown bolted to 48) adjacent the opening; a first panel (Fig. 6 48) attached to the frame and covering the opening; and a second panel (Fig. 6 lowest 34) having at least one peripheral portion (Fig. 6 34 outer face) facing the at least one flange, wherein the second panel is not attached to the at least one flange (Fig. 6 34 not attached to lowest member) and the at least one peripheral portion is configured to press (Fig. 7 lowest 34 presses against lowest member) against the at least one flange responsive to pressure (Fig. 7 76) applied to the second panel.  	With respect to claim 2, Johnson discloses the wall of claim 1, further comprising a brace (Fig. 7 attachment of 34 to 38) extending across the opening and wherein the second panel has a central portion (Fig. 7 central portion of 34) contacting the brace.  	With respect to claim 3, Johnson discloses the wall of claim 2, wherein the brace (Fig. 6 30) comprises a rib member (Fig. 6 32) having first and second ends attached to the frame at first and second sides of the opening (Fig. 5 sides 28).  	With respect to claim 4, Johnson discloses the wall of claim 2, wherein the brace is disposed on a first side (Fig. 7 right side of 34) of the second panel, wherein the first panel is disposed on a second side (Fig. 7 left side of 34) of the first panel and wherein the second panel is fastened to the brace.  	With respect to claim 5, Johnson discloses the wall of claim 4, wherein the brace comprises a first brace on the first side of the second panel and further comprising a second brace (Fig. 7 32) between the first panel and the second panel such that the second panel is disposed between the first brace and the second brace.  	With respect to claim 8, Johnson discloses the wall of claim 1, wherein the second panel faces a chamber (Fig. 1 inside 8) of the enclosure and wherein the second panel is configured to press the at least one peripheral portion against the at least one flange responsive to pressure (Fig. 7 76) generated by an arc flash generated in the chamber to form a seal between a periphery of the first panel and the at least one flange that impedes passage of arc flash gases from the chamber toward the second panel [paragraph 31-32]. .
Allowable Subject Matter
 	Claims 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the opening is rectangular, wherein the first brace comprises a first rib member having first and second ends attached to the frame at first and second sides of the opening, and wherein the second brace comprises a second rib member attached to the first panel and extending parallel to the first rib member. 	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the frame comprises: first, second, third and fourth frame members on respective sides of the opening; and first, second, third and fourth angle members on respective ones of the first, second, third and fourth frame members and having respective first, second, third and fourth flange portions that face respective first, second, third, and fourth peripheral portions of the second panel. 	With respect to claim 17, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein the frame is rectangular, wherein the at least one frame member comprises 
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Gasparetto (US 2017/0110857) discloses use of a double wall. Gingrich (US 8,791,361), Bellows (US 10,326,259) and Kingston (US 9,609,769) disclose self-sealing enclosures. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839